EXHIBIT C
1/30/2020

 

PREY

 

 

ELT Paniaut

Collaieral Managemant Services
9756 Goathe Road | Sacramento, CA O5827

Hitachi Capital America Corp (PAA)

 

Lien and Title Information

wow dealertrack com

 

 

 

 

Account Number Financed Date
Loan Nurnber Perfected Date
Branch Payoff Date
Borrower 1 eater iD
Borrower 2 Dealer
Borrower Address Dealer Address
i apyilicr:
ELT Lien iD 33038062900
Lienhoider HITACHI CAPITAL AMERICA CORP.
Lienholder Address 800 CONNECTICUT AVENUE
NORWALK, CY 06854
Lien Release Date
chu aie FH ration
VIN 4IFUUGLDV4BSBB2435 fssuance Date 2BI2016
Title Number 07100942996 151025 Received Date F206
Tite State TX ELT/Paper ELECTRONIC
Year 201 Odometer Reading
Make FRAT Branding
Model
Owner 4 JAMS TRANSPORTATION INC
Owner 2
Owner Address 42490 ROJAS OR TRLR 177
EL PASO, TX 79028
Printed: Thursday, January 30, 2020 8:05:32 AM PST

 

 

hitps://title fdielt. comMVC/Collatera!Print/CollaleralPrint? view=CollaieralPrintgaccount=yes

44
